Case: 19-13729    Date Filed: 09/02/2020   Page: 1 of 2



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13729
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:18-cr-00262-RSB-CLR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

HOSEA SCOTT,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (September 2, 2020)

Before JORDAN, GRANT, and LAGOA, Circuit Judges.

PER CURIAM:
               Case: 19-13729     Date Filed: 09/02/2020   Page: 2 of 2



      Paul Calhoun, appointed counsel for Hosea Scott in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Scott, in turn,

has filed a motion to discharge Calhoun as counsel. Our independent review of the

entire record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, Scott’s motion to

discharge counsel is DENIED AS MOOT, and Scott’s conviction and sentence

are AFFIRMED.




                                          2